DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 31 August have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details and is repeated herein.
In particular, Applicant argues that the elements that the Examiner relies upon for modules “are not ‘inserts into a matrix mat’ as required by Applicant’s claim 1.”  Applicant goes on to argue that “Petzel’s elements are attached to an underlying seating element 1 to form permanent features of the final seat.”  The fact that the modules identified by the Examiner are permanent does not make them not modular.  In fact, they 
Applicant argues that “the entire substructure is then covered with upholstery,” which also does not affect whether the elements identified by the Examiner are modules and a matrix mat.
Applicant goes on to argue that for the most part the facilities of Petzel do not “include an ‘internal suspension system,’ and are therefore easily distinguished from the Applicant’s claims.”  Then Applicant acknowledges the validity of the interpretation of the arching mechanism module includes an internal suspension, but proceeds to argue that this module cannot be considered to be consistent with the modules of the present invention, which are “capable of being inserted into a matrix mat.”  However, as set forth in the paragraphs above, the elements identified in the previous Office Action are properly relied upon as modules.  In fact, they are modular because they are selected from a plurality of options for placement on the matrix mat identified in the previous Office Action.  Applicant’s reasoning is that part of the structure that “forms the ‘arching mechanism’ … is integral to the underlying structure of the seat as described by Petzel.”  However, and although the term “integral to” does not mean  --one-piece with--  , there is no underlying structure that is one-piece with the arching mechanisms 25, 26, and 27.  
In the paragraph that ends near the end of page 5 of the remarks, Applicant argues that plate 5 is one-piece with the rest of element 1, relied upon as the matrix mat in the previous and current Office Action, and that the combination of element 27 with element 5 somehow makes the combination non-modular.  This is not persuasive because elements 25-27 are described in paragraph 38 of Petzel in a manner that is substantially the definition of modular since elements 25-27 are described as possible options that can be selected from or substituted by a variety of options.  Applicant discusses the idea that the modules are intended to be permanent once they are installed.  This is an argument based on functionality that does not necessarily impact whether the elements are modular or not.  In other words, the modules may be intended to be permanent once installed or not and may still be considered to be modular.  
In the first full paragraph of page 6 of Applicant’s remarks, Applicant erroneously states that “the Examiner has argued that the plate 5 and arching structures 25, 26, and 17 form a ‘module’ that is inserted into a matrix mat.”  Rather, the Examiner has identified several modules, including 25-27 and 30-32.  On the other hand, even if the modules were interpreted to include a portion of the matrix mat at plate 5 for example, the modularity and the capability of being insertable into the receptacles, and other features, are considered to be imparted by elements 25-27 and 30-32.  That is, in an alternative interpretation, the modules could be subsets that overlap with the matrix mat elements 1, 
On page 7 of Applicant’s remarks, Applicant argues against the possibility of the suspension system including elements 24 and 33.  On this point, it should be noted that claims do not expressly state relative to what the suspension system is internal.  As such, the wires 24, 33 may be considered to provide a module such that this module is inserted by being installed on the matrix mat and still meet the recitation by being internal to the overall seating system or upholstery covering thereof.  Here Applicant also argues that addition of the recitation “that the modules ‘having an outer surface suitable for contact with a desired use’” distinguishes in a more apparent way.  However, this is not persuasive because the added recitation is confusing and indefinite.  It is confusing because “contact” is usually associated with some kind of physical contact with an object such as, in this case, a human or an underside of the upholstery, and not contact with a use.  Contact with a use does not make sense.  If applicant wishes to describe a functional aspect of being configured or set up for a particular use, the term contact would not normally be recited for this purpose.  Thus, its recitation is confusing and indefinite. Furthermore, suitable for contact with a desired use, as best understood, is met by Petzel because the modules are suitable for contact with an underside of the upholstery and with a desired use of being placed to support the overlying upholstery and anything resting on the upholstery.  
Applicant argues against the rejection based on Paul by stating that the interpretation of the foam of Paul provides an internal module suspension system is 
Applicant argues that neither Petzel nor Paul provides the internal suspension system for the reasons set forth above and because of the additional recitation of “the modules as having an outer surface suitable for contact with a desired use.”  The new recitation is indefinite for the reasons described above and Paul meets the new recitation for the similar reasons described with regard to Petzel, above.  That is, this recitation is confusing because “contact” is usually associated with some kind of physical contact with an object such as, in this case, a human or an underside of the upholstery, and not contact with a use.  Contact with a use does not make sense.  If applicant wishes to describe a functional aspect of being configured or set up for a particular use, the term contact would not normally be recited for this purpose.  Thus, its recitation is confusing and indefinite.  Furthermore, suitable for contact with a desired use, as best understood, is met by Paul because the modules are suitable for contact with a seat occupant and with a desired use of being placed to support the occupant or anything resting on the seat of Paul.  
Applicant also argues that the secondary references “do not teach or suggest the limitation that the modules have an internal module suspension system as required by claim 1.”  However, the secondary references were not relied upon to broadly provide the internal module suspension system of claim 1, but rather to provide a dilator retractor and a removable cover.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 2-3, “having an outer surface suitable for contact with a desired use” is confusing because it is not clear whether it modifies the plurality of modules or the matrix mat; and
Claim 1, lines 2-3, “having an outer surface suitable for contact with a desired use” is confusing because “contact” is usually associated with some kind of physical contact with an object such as a human or an underside of the upholstery, and not contact with a use such that “contact with a use” does not make sense.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzel (US 2010/0207431).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1)    A lounge comprising a matrix mat (2) and a plurality of modules (25-27 and 30-32) capable of being inserted into the matrix mat having an outer surface suitable for contact with a desired use (as best understood in light of the indefiniteness, modules in receptacles 12-21 and at a rear side of elements 5, 6, and 7, as shown in Figures 1-3) wherein the modules further include an internal module suspension system (an internal module suspension is provided by each of the arching elements 25-27 where these module suspensions are internal to the overall seating system—also wires 22 and 33 are not considered to be part of the internal module suspensions; however, wires could be considered part of the internal module suspensions and are located internally of the overall seating system) and said modules are capable of being displaced in more than one direction by an applied force (modules 25-27 are capable of being displaced in each of a more convex direction or a less convex direction).



4)    The lounge of claim 3 wherein the frame connected to the matrix mat is selected from the group of a rigid frame, a modular frame, and combinations thereof (the frame 28 is a rigid frame).

5)    The lounge of claim 4 wherein the frame connected to the matrix mat is a modular frame (the frame 28 may be considered modular because it could be swapped out for a like replacement frame as a replacement module) having a tri-cable suspension (paragraph 0031 describes two cables in the form of wires 33 and paragraph 32 describes other wires such that there are three and more cables or wires disclosed, any three of which provides a tri-cable suspension).

7)    The lounge of claim 1 wherein the modules are selected from the group of a mushroom cap module, a spider spring module, a web module, a lighting module, an electronics module and combinations thereof (the functional elements 25-27 and 30-32 comprise electronics modules, as described in paragraphs 36 and 38).

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 6796614).


1)    A lounge comprising a matrix mat (46 shown in Figures 3-5) and a plurality of modules (18, 80-88, shown in Figures 1-5) capable of being inserted into the matrix mat having an outer surface suitable for contact with a desired use (as best understood in light of the indefiniteness, modules in receptacles 54, as shown in Figures 3-5) wherein the modules further include an internal module suspension (an internal module suspension is provided by respective foam or other padding inside each of elements 18, 80-88, where these module suspensions are internal to the overall seating system or at least by way of a covering material described in column 4, lines 1-6 and shown in Figures 5, 8A-9A, 10A, and 10C of Paul) and said modules are capable of being displaced in more than one direction by an applied force (modules 18, 80-88 are capable of being displaced in all directions since they material is a cushioning material and thus is inherently capable of deformation or movement by an applied force).

2)    The lounge of claim 1 wherein the modules further include an upholstery cover (72) and a foam insert (70) disposed within the interior of the upholstery cover (as shown in the sectional view of Figure 5), and said modules are capable of being displaced in more than one direction by an applied force (although functionally recited only, at least in and out of receptacles 54 in the matrix mat 46, but also in any direction with sufficient force applied).

8)    The lounge of claim 1 wherein the modules include an upholstery collar attached to a module frame, said module frame capable of being inserted into the matrix mat (an upholstery collar is defined as the surrounding portion of the cover material that defines an opening through which the module frame member 78 protrudes, as can be appreciated from Figures 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzel, as applied to claims 1 and 3-5 above, in view of Cousins (US 4367897).
Petzel shows and discloses the details set forth above, including at least three cables in the form of wires, which cables or wires in the seating portion are to shape the seating portion, as set forth in paragraph 0032.  However, Petzel lacks disclosing that the cables or wires are attached to a dilator retractor mechanism.  
On the other hand, Cousins shows a dilator retractor mechanism comprising a hollow bolt that tensions by retracting or dilates by protracting the cable or wire 93, as shown in Figure 7.  

6)    The lounge of claim 5 wherein the tri-cable suspension is attached to a dilator retractor mechanism (in accordance with the statement of obviousness above).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul, as applied to claim 1 above, in view of Wassilefsky (US 2002/0088057).
Paul shows the details set forth above, including the upholstery cover 72 on a module in the form of a body support cushion, but lacks specifics regarding the cover configured to be removably attached to the module frame.
On the other hand, Wassilefsky shows in Figures 1-7 a module in the form of a body support, and shows that the cover is removably attached to a frame of the foam cushion inserts therein.  
It would have been obvious to make the cover of Paul to be removably attached to the module frame of Paul, including element 78 and the foam insert 70, as taught by Wassilefsky, because doing so would provide the benefit of ease of removal of the cover for cleaning.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
9)    The lounge of claim 8 wherein the modules further include an upholstery cover removably attached to said module frame and a foam insert disposed within 

10)    The lounge of Claim 1 wherein the module has a top and bottom side and a left and right side and the top and bottom side are generally outwardly curved and the left and right side are generally inwardly curved (Paul lacks the specifics in shape recited—on the other hand Wassilefsky shows such a shape for the module 10—It would have been obvious to provide at least one of the modules of Paul with the convex and concave shapes taught by Wassilefsky because Wassilefsky teaches that the shapes are for engagement by specific body parts of a user, it is noted that other aspects of the recitation have not identified the right, left, up and down directions such that these may be met, if necessary, by a mere reorientation of the modified module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636